NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 8 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MOHAMMED MOTIUR RAHMAN,                         No.    15-70747

                Petitioner,                     Agency No. A202-098-177

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 1, 2022**


Before:      FRIEDLAND, SANCHEZ, and H. THOMAS, Circuit Judges.

      Mohammed Motiur Rahman, a native and citizen of Bangladesh, petitions

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”).

      We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, applying the standards governing adverse

credibility determinations under the REAL ID Act. Shrestha v. Holder, 590 F.3d

1034, 1039-40 (9th Cir. 2010). We deny the petition for review.

      To overturn an adverse credibility determination, we must find that the

evidence not only supports a contrary conclusion but compels it. Ming Dai v.

Garland, 9 F.4th 1142, 1145 (9th Cir. 2021). The substantial evidence supporting

the agency’s determination in this case includes the inconsistencies between

Rahman’s testimony and the documents he submitted concerning his role in his

political party. In the absence of credible testimony, Rahman’s claims for asylum

and withholding of removal fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th

Cir. 2003).

      Substantial evidence also supports the agency’s denial of Rahman’s claim

for CAT protection because it was based on the same evidence that the agency

found not credible, and Rahman does not point to other evidence in the record that

compels the conclusion that it is more likely than not he would be tortured by or

with the consent or acquiescence of the government if returned to Bangladesh. See

Shrestha, 590 F.3d at 1048-49.




                                         2                                     15-70747
     The temporary stay of removal remains in place until issuance of the

mandate.

     PETITION FOR REVIEW DENIED.




                                       3                                    15-70747